Per Curiam.

We have reviewed the record and concur in the board’s findings and recommendation, except for the proposed credit for respondent’s interim suspension. Therefore, we find that Linda Sue Martin violated DR 1-102(A)(3) and (6), and she is hereby suspended from the practice of law for one year, with the last six months of that period to be stayed in favor of the probation period and conditions recommended by the board. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.